Title: Extract from the Diary of Nathaniel Cutting at Le Havre and Cowes, [28 September–12 October 1789]
From: Cutting, Nathaniel
To: 



[28 Sep.—12 Oct. 1789]

Monday 28th. Sept. Walk’d out to Mr. Barber’s before noon. Soon after I had return’d home, busied in my Chamber packing up cloaths, &c. His Excellency Mr. Jefferson was announced to call on me. I find he arriv’d in Town this morning; with a view of passing from hence to Cowes, there to embark for Virginia. I accompanied him to ‘Change, afterwards to the Pierrée head, and then din’d with him and his two Daughters sans façon, at their Hotel, L’Aigle D’or. After Dinner Mr. Jefferson and myself went on Board Wright’s passage Boat, in order to engage Passage to Cowes. Mr. Jefferson’s Baggage not having arriv’d, cannot be certain as to the time of our departure therefore make no absolute agreement. Walk around the New Pier, and came into Town through the Citadelle. Mr. Jefferson with his two amiable Daughters accompany me to Mr. Wheatcrofts and drink Tea—Whole Tea Equipage, broken by an accident and about 8 P.M. accompanied Mr. Jefferson and daughters to their Hotel. Return’d home immediately, and wrote till past ten. Retired to rest early.
Tuesday 29th. Septr. Remain’d within busy till ½ past Eleven, part of the time writing, and part of the time Cording my Trunks &c. Walk’d out and paid my respects to Mr. Jefferson. Found Mr. Wm. Collow and Mr. Carmichael there. At Near 1 P.M. Mr. Jefferson and self walk out to take a view of the new Bason. Walk’d round greatest part of the stone Wall, and came into Town by the Citadelle. Mr. J. professes himself astonished at the extent and magnitude of the Public works in and about Havre; and coincides with me in opinion that this will probably one day be the first Seat of Commerce in France! Parted with Mr. J. near his Hotel, and return’d Home to Dinner. While at Dinner receiv’d a note from Mr. Jefferson, and in consequence wait’d on him at 4 P.M. Capt. Wright call’d to inform that he should probably sail this Evening  for Gosport, as he had five or six passengers who were clamerous for his departure. I went with him to British Hotel to know his final determination. He is prevaild on to go this Evening. Of Course I remain to take my chance of another opportunity with Mr. Jefferson. Return’d and acquainted him with this Circumstance. Then return’d home to write my Brother by the Passage Boat.
Intended to have call’d on Mr. J. afterward but Rain prevented. Mr. J. acquaints me that he has obtain’d permission from Authority for American Vessels to be furnish’d with any quantity of Salt from the Magazines of the Douane at Honfleur, paying only the cost of the Salt where it is made with the addition of the freight and other necessary charges, and very trivial Commission. Mr. St. Victor, (who I think is administrator of the Salt Revenue) has received orders from Court respecting this Business, but starts some difficulty concerning which he wishes to have a conference with Mr. Jefferson. Accordingly Mr. Jefferson, and I at his request go in search of M. St. Victor, but find he is in the Country, pour ce moment cy. Mr. J. supposes that the point which labours with Mr. St. Victor, is, how he is to know what Vessels are really entitled to the Privilidges granted the Americans. Mr. Jefferson thinks this difficulty may be removed by his appointing some one to examine and give a certificate respecting the Apparent property of the Vessel:—and he Politely asks me if I will accept that Commission. As I have almost come to a determination to quit this place, (tho’ he does not know it,) I rather declin’d his kind proposal, but took the liberty to observe that I thought this business might be transacted to the Satisfaction of all Persons concern’d by my worthy friends H. Le Mesurier & Co. What the issue will be I cannot determine.
Wednesday 30th. Septr. Walk’d out and Breakfasted at Mr. Barber’s. Had some conversation with him on Business. At 11 return’d to Town. Soon after, Mr. Jefferson did me the honor to call on me. Acquaints me that the Baggage which he expected ⅌ Dilligence is arrived. I had the pleasure of delivering him a Letter and Parcel which came from Paris under Cover to me for him.
Busyly employ’d in bringing my affairs to an adjustment that I may be ready to take my departure with the first favorable opportunity.
Mr. Jefferson and his two lovely Daughters came to drink Tea at Mr. Wheatcroft’s this afternoon. They passt an hour or two after Tea, and Miss Wheatcroft entertain’d them very agreably by  playing divinely on the Piano Forté. Mr. Vosper, a Music Preceptor from Gosport, accompanied her in Playing several elegant Duetts. At about 8. I had the honor to attend Miss Jefferson, &c. to their Hotel.
A terribly stormy night. I do not recollect to have heard the Wind blow so very violently before, since I have known this Country.
Thursday 1st. Octr. Blustering, Rainy Tempestuous weather most of this day. Remain’d within till Meridian. Doctor Brown call’d on me and I removed my heaviest Baggage to his Chamber, preparatory to my departure for England. He afterwards return’d and din’d with me chez M. Wheatcroft. At 4 or 5 went out with a view of engaging a Vessel to Convey M. Jefferson and Family, and myself across the British Channel; but could not find the Person whom I went in search of. Call’d to pay my respects to Mr. Jefferson. Found him with Miss J. and Maria sitting by a Fire which I found very comfortable. Drank Tea, past an hour or two very agreably. I enquired of Mr. J. concerning an eccentric Genius, Mr. Ledgyard of Connecticut, who a year or two since proposed to pass thro’ Russia to Kamtschatka, then to cross over to the North American Coast, and penetrate through the vast Wildernesses of America till he should arrive at some one of the United States. He actually set out on the expedition, and proceeded to within Two hundred miles of Kamtschatka, when he was siezed by order of the Empress of Russia, closely guarded and brought back to Poland, there he was set at liberty; but strictly charged not to presume ever to set his foot in the Russian Territories again. Thus the Caprice of a Woman probably prevented world from receiving some new and important information that would have been the result of this extraordinary Journey had it been compleated. Mr. Jefferson had put him upon a method of recording certain important observations which he might make, which to prick certain Characters into his own skin with the juice of some herbs which had a knowledge of. These remarks are indelible. It was natural to suppose that if he attempted to carry implements of any kind with him, he would soon be robb’d of them by the savages, and perhaps murder’d for the sake of them. But it was probable they would readily admit a naked and unarm’d man to pass unmolested:—but in this situation how was he to determine Lattitudes, which would be essentiall toward rendering useful any description of Capital Rivers, or Mountains, or Fertile Tracts of Land. For this purpose he was directed previous to leaving  Europe, to have the measure of the English Foot mark’d on some part of his Body, say on his arm; as he has attain’d his full growth it is not probable that this mark would become erroneous. When he intended to find the Lattitude of a spot, he was to form a circle on the Surface of the Earth, then placing a strait stick perpendicular in centre, observe where the shadow came to at Sunrise and where it struck at Sunset then dividing this distance on the Periphery would give the Point where the shadow ought to strike at noon:—having thus discover’d the sun’s Southing, he was to break a strait stick just to the measure of a Foot which was mark’d on his arm and when he perceiv’d the Sun on the meridian he was to place this stick in a perpendicular position, and mark the length of the shadow which it cast. This he was to record upon his skin in the manner before directed.
Mr. J. also instructed him in a very simple, and tollerably accurate method of measuring the breadth of a River. Find if possible some strait place on the margin of the Water and place a stick in the Ground perpend. as tall or rather taller than to your Eye. Take another strait stick and place across this on a level with you eye, and point the end farthest from you to the edge of the water on the opposite side:—this done, keep the stick as exactly as possible in this position, and turn yourself and it round till the said end strike on the bank where you are, taking particular notice of some object at that Point; Measure the distance between your station and that point, which will give the breadth of the River, within a few yards.
Fryday 2d. Octr. Busy as usual of late in compleating arrangements for my departure. Went out and Breakfasted at Mr. Barber’s. Return’d to Town about 11. Mr. Jefferson did me the honor to call on me soon after. I deliver him a Letter and a parcel which came to me ⅌ post for him. Toward Evening call’d to pay my respects to him and his daughters; drank Tea with them. On my return home, found Capt. Wright waiting to see me; he had just arriv’d from Gosport. Appointed him to call on me tomorrow morning to settle the terms of his Conveying Mr. Jefferson and Family with Baggage, &c. to Cowes. Return’d to Mr. Jefferson’s quarters to acquaint him with the arrival of this Passage Boat.
Saturday 3d. Octr. 1789. Remain’d within adjusting one or two accounts. Captain Wright call’d and I agreed with him to convey Mr. Jefferson with all his, &c’s, and myself, to Cowes, for ten Guineas; not to take any other Passengers without my permission. Agreed with him also to take their Parcels for which he is to be  paid twenty four Livres; in the afternoon accompanied Capt. Wright attended by his Broker to obtain from the Harbour master an order for a Birth at the Quay this Evening to take the heavy Baggage on board. This being granted, I attended M.M. LeMesurier & Cie. their shipping Clerk to the Romain to obtain a Permit for Shipping the Baggage. But the Gentlemen of the Custom appearing inclin’d to cause unnecessary delays, and speaking of its being necessary to make three declarations, &c. I determined on Shipping all the Packages to morrow morning without any farther application. Return’d Vex’d and fatigued to Mr. Jefferson’s quarters, and acquainted him with my determination who readily acquiesced in it, as he had Letters from the Premier, &c. which would fully warrant it.
Sunday, 4th. Octr. 1789. Rose early walk’d out soon after seven. At 8. met M. Le Mesurier’s Shipping-Clerk ⅌ appointment; Saw about removing Mr. Jefferson’s Baggage to the Quay where Captain Wright’s Vessel lay ready to receive it. Took us till near one P.M. to compleat the shipping of it, with two Carriages, and a number of Trunks from the Aigle d’or. Shipp’d 8 Cases of it on board a Sloop, Capt. Seton for New York, addrest to Mr. Jay and Mr. Madison:—and one on board the Nancy, Capt. Arthur Stotesbury to the address of Doctor Franklin at Philadelphia. This business being compleated without any interuption from the Custom-House, I retired home, drest, and repair’d to Mr. Barber’s to dine. Toward Evening the weather appearing rather more serene then in the course of the day, I return’d to Town in Company with Doctor Brown:—In Rue St. Michel met a messenger who had been dispatch’d to me from Mr. Jefferson to acquaint me that Capt. Wright had given notice that he should sail this Evening. At Mr. Wheatcrofts dined Mr. J. and Daughters, Mr. LaMotte, with several others of my Friends and acquaintance. Met with Captain Wright, and after consultation determined not to sail this Night.
Monday 5th. Octo. 1789. Remain’d within till 9 in the morning. Call’d at Mr. J.’s but found he was absent. Capt. Wright call’d at <10> to acquaint me he should attempt to get out on the ebb Tide, which would be about 11. Call’d to acquaint Mr. J. but he had not return’d. Coming from his Hotel met him with Mr. La Motte. I bought two or three necessaries, then went home and sent my small Trunk Portable writing Desk to the Quay to go on board. Mr. Jefferson with his daughters and servants rode round thro’ the Citadelle and were on the South Pier ready to embark. Several of  my Friends accompanied me on board in a Boat. The Wind blew so excessive strong at South West, that it was found impossible to haul the Vessel out. Accordingly much against our inclinations, were obliged to return to our respective dwellings. Dined with Mr. W. and Family. At 4 P.M. accompanied Mrs. and Miss Wheatcroft in a Hackney Coach to visit Mrs. Joyce. I afterward took the same Carriage and rode out to Mr. Barber’s to say “how do you do” once more before my departure. Return’d to town, taking Doctor Brown with me, before night. Drank Tea and past the Evening at Mr. Joyce’s. Retired home before 10, agreably to appointment with Wright, to be ready if he should call by that hour:—As he did not, I wrote till ½ past 11, and then retired to rest in Peace.
Tuesday 6th. A squally, Dirty, tempestuous morning, and contrary Wind. Walking toward Le Mesuriers met one of the Young Gentlemen belonging to his Compting House coming to present Mr. LaMotte’s Compliments with a request that I will take a Family Dinner with him this day in Company with Mr. J. and Family, who dine there sans façon. Went and dined there, a Charming Dinner, and variety of excellent wines. Amused ourselves after Dinner with viewing a part of Mr. La Mottes Collection of valuable prints. Wright does not think proper to start this Evening. Call’d at Mr. J.’s. Drank Tea there, and afterwards retired home, and went to bed by Eleven.
Wednesday 7th. Octo. 7th. 1789. Rose early, walk’d out to Mr. B.’s, breakfast there and acquaint them that Mr. Jefferson and Family with myself, propose to take a Family Dinner with him this day. Return’d to Town, call’d on Mr. J. made the arrangement with respect to Coach hire. At quater past two the Carriage came to take in Miss Wheatcroft and myself. Drove to Aigle d’or. Found Mr. J. and Daughters ready, who immediately step into the Carriage, and we are all convey’d to Mr. B.’s, where we find good cheer and hearty welcome. Return’d to Town, tout ensemble, set Miss Wheatcroft down at Mr. Spohreur’s. I then accompanied Mr. J. and lovely daughters to aigle d’or, and drank Tea with them. At 7. P.M. sought Capt. Plowman of the Herald Passage Boat; prevail’d on him to go down the Pier with me to observe the appearance of the weather, and to consult on the Propriety of Wright and he taking their departure this Evening. He and myself went in search of Capt. Wright. Held fresh consultations with them. Went out on the Pierrée a second time, after nine o’Clock, and after much deliberation prevail’d on both Captains to say they would attempt to  get out this night Tide. Call’d at Aigle d’or and gave notice to Mr. Jefferson. My young Friend Vaux, a worthy lad! met with me this Evening and has accompanied me thro’ the whole it, and now went to Wheatcroft’s with me. One or two of our acquaintance passing the Evening there. At 11. repair’d to White’s Hotel with my Portable Desk, which is all the Baggage I have to send on Board. Messrs. Wheatcroft and Vaux accompany me, and we take a friendly, parting glass of Punch together. Waited on Mr. J. and Daughters at their Hotel, placed them in a Coach with the little Baggage they have on shore, and repair’d to the place of embarkation. Before twelve were all safely stow’d on board the Passage Boat. At half past 12. Came out by the Pier-head, with a fine Southernly Breeze. Continues a fresh Breeze all night. My fellow Passengers exceedingly seasick. Thursday 8th. Octo. At 8. A.M. saw the Isle of Wight, bearing from No. to N.N.W. Wind moderates and set into Rain. Mid part almost calm. Discern’d Plowman all the day 4 or 5 leagues from us, in the S.E. quarter. Calm till about 5 P.M. when a small Breeze sprung up from N.W. which is almost directly in our Teeth; but by the assistance of a strong ebb tide work our way in pretty well. The Breeze continuing tollerably fresh, beat up to Cowes harbour by 2 A.M. and came safe to Anchor in a clear Birth. After mooring, Capt. Wright and myself went on shore in the Boat to procure Chambers for the worthy Family under our Care. Found Accommodation at the Fountain Inn. Return’d immediately on board and convey’d them all safe on shore to comfortable apartments, at 4. A.M. I retired to rest.
Fryday 9th. Octo. 1789. Arose about 7. At nine had the pleasure to [see] Mr. J. and his amiable Daughters in the Breakfast Parlour. Two or three hours quiet rest had in some measure recover’d them from the fatigue of yesterdays Passage. A Comfortable Dish of Tea with butter’d roll contributed to the same happy purpose:—and I had the pleasure to see a vivifying smile upon those countenances over which the nausea marina yesterday threw the palid Veil of weakness and discouragement.
At 11. A.M. accompanied Mr. J. across the River to call on Mr. Auldjo, a Gentleman with whom I had formerly some acquaintance, and who I believe is a worthy Character. Mr. J. had Letters to him which he deliver’d; and found some lodged for him. Afterward waited on the Principall Customs House Officer. Found they had received an Order from the Board of Treasury to give all possible facility to Mr. J. with respect to the Landing and reshipping his  Baggage, &c. which relieved him and me from some anxiety. After Mr. J. had adjusted his affairs satisfactorily, we return’d to West Cowes. Mr. Auldjo came to dine with us at the Fountain by invitation from Mr. J. Sat most of the afternoon conversing on various Topics. At Dusk he retired. I remaind and drank Tea with this worthy Family, and past the Evening in social, disultory chat, till past nine o’Clock. Then Mr. J. and Daughters retired to rest, and left me in Possession of the Parlour, where I sat down to writing, and continue at it till near Midnight.
Saturday 10th. Octo. 1789. Arose about 6. Repair’d to the Breakfast Parlour about ½ past 8. where I found Mr. Jefferson instructing his youngest Daughter, Maria (who is about 11 years of age) in the Spanish Language. She was reading part of a Chapter in the Spanish History of the Conquest of Mexico. I was prodigiously pleased with his method of instilling into her tender mind an accurate knowledge of Geography at the same time that he inculcated the purest principles of the Language. The lovely Girl was all attention, and discover’d a degree of sagacity and observation beyond her years, in the very pertinent queries she put to her excellent Preceptor. I could not help participating the pleasure this indulgent Parent must experience in the Delightful Task! To rear the tender thought and teach the young idea how to shoot!
In half an hour Miss Jefferson join’d us, and we Breakfasted on Tea with hot roll and Butter. I feel myself so much attach’d to this worthy Family, that I shall part from them with the greatest regret. My respect and esteem for them will ever continue, “tho’ soon before the light winds borne they must be sever’d from my sight.”
At 12. Mr. Jefferson and myself took a walk on the Hill that lays above West Cowes to the Westward. A fine view from thence.
Return’d home about 2. P.M. and din’d about 3. Past most of the afternoon in social chat, and reciprocally communicating our mechanical knowledge, in having plann’d Portable Desks, &c. Just at Sunset I accompanied Mr. Jefferson and his Daughters in a walk thro’ the Town, and upon the Hill. Drizling rain which renders it very uncomfortable abroad. Return’d home before it was quite dark. Drank Tea, and past the Evening together quite in a social Family way. Mr. Jefferson made me a present of several sheets of Paper curiously rul’d for taking Architectural elevations expeditiously. A very ingenious method! At 9 or 10. Mr. J. and Daughters retire to rest, and I sat down to write.
Sunday 11th. Octo. 1789. Arose before the Sun. At 8. A.M.  join’d Mr. J. and Daughters in Breakfast Parlour. A little before 10. we all stepp’d into a Post Coach and made an excursion to Newport, the Capital of this Island, which is a neat, clean little Town, and from thence to Caresbrook Castle. Return’d to Town about ½ past. at one P.M. Drest and pass the River, tout ensemble, to dine with Mr. Auldjo, ⅌ appointment. Met several Gentlemen at Dinner, found excellent viands and good wine:—a neat Desert and cordial welcome crown’d the social repast, and we retired back to Our Inn at West Cowes about six o’Clock. Took Tea, and past the Evening in the social Family way.
Monday 12th. Octo. 1789. Breakfasted with Mr. J. and his lovely Daughters. At 10 took my leave of them and embarked on the Passage Boat for Portsmouth. I never remember to have experienced so much regret at parting from a Family with whom I had so short an acquaintance. I have found Mr. Jefferson a man of infinite information and sound Judgement, becoming gravity, and engaging affability mark his deportment. His general abilities are such as would do honor to any age or Country. His eldest Daughter is an amiable Girl about 17 years of age, tall and genteel, has been 5 years in France, principally in a convent, for her Education, and though she has been so long resident in a Country remarkable for its Levity and the forward indelicacy of its manners, yet she retains all that winning simplicity, and good humour’d reserve that are evident proofs of innate Virtue and an happy disposition.—Characteristicks which eminently distinguish the Women of America from those of any other Country. The youngest Daughter is a lovely Girl about 11 years of age. The perfect pattern of good temper, an engaging smile ever animates her Countenance, and the chearful attention which she pays to the judicious instructions and advice of her worthy Father, the Pertinent queries which she puts to him, and the evident improvement she makes in her knowledge of Foreign Languages, History and Geography, afford a pleasing Presage that when her faculties attain their maturity, she will be the delight of her Friends, and a distinguish’d ornament to her sex.
At 12. arriv’d at Portsmouth, repair’d to the Crown Inn. After depositing my Baggage there, and endeavouring to secure a seat in the Post Coach, (the mail being full). I visited Mr. Wheatcroft at Gosport. Found him just on the point of embarking for Cowes, to conduct 4. Packages of Mr. Jefferson’s Baggage to him, which came from Havre on Board the Herald Capt. Plowman. Return’d to the Crown at Portsmouth at 3. P.M. and Dined. After Dinner  sat down and wrote a long Letter to Mr. Thos. Wheatcroft concerning the mercantile arrangements in his Family. At 6. the Coach call’d for me and I embark’d for London. Rode all the night, squeezed almost to death, there being five Passengers within besides myself, and the Carriage very small. Arriv’d at the spread Eagle, Grace Church Street, at about ½ past 8. A.M. Call’d a Hackney Coach, and at 9. was safe lodged at No. 18. King street, Cheapside.
